      Case 1:20-cv-01549-CCC-WIA Document 45 Filed 08/26/21 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

LLOYD JAMES BRIGMAN,                         :   CIVIL ACTION NO. 1:20-CV-1549
                                             :
                     Plaintiff               :   (Judge Conner)
                                             :
              v.                             :
                                             :
ADAM SCHAUM, et al.,                         :
                                             :
                     Defendants              :

                                         ORDER

       AND NOW, this 26th day of August, 2021, upon consideration of the report

(Doc. 40) of Magistrate Judge William I. Arbuckle, recommending that the court

grant the motion (Doc. 18) to dismiss filed by defendants David W. Sunday, Jr.,

and Kyle Thomas and dismiss pro se plaintiff Lloyd James Brigman’s complaint

against them for failure to state a claim for which relief may be granted, and the

court noting that Brigman has not objected to the report, see FED. R. CIV. P. 72(b)(2),

and further noting that failure of a party to timely object to a magistrate judge’s

conclusions “may result in forfeiture of de novo review at the district court level,”

Nara v. Frank, 488 F.3d 187, 194 (3d Cir. 2007) (citing Henderson v. Carlson, 812

F.2d 874, 878-79 (3d Cir. 1987)), but that, as a matter of good practice, a district court

should afford “reasoned consideration” to the uncontested portions of the report,

E.E.O.C. v. City of Long Branch, 866 F.3d 93, 100 (3d Cir. 2017) (quoting Henderson,

812 F.2d at 879), in order to “satisfy itself that there is no clear error on the face of

the record,” FED. R. CIV. P. 72(b), advisory committee notes, and, following an

independent review of the record, the court being in agreement with Judge
      Case 1:20-cv-01549-CCC-WIA Document 45 Filed 08/26/21 Page 2 of 2




Arbuckle’s recommendation, and concluding further that leave to amend would

be futile given the legal, rather than factual, nature of the deficiencies in Brigman’s

claims against these defendants, see Grayson v. Mayview State Hosp., 293 F.3d 103,

108 (3d Cir. 2002), it is hereby ORDERED that:

      1.     Magistrate Judge Arbuckle’s report (Doc. 40) is ADOPTED.

      2.     The motion (Doc. 18) to dismiss is GRANTED.

      3.     Brigman’s claims against defendants Sunday and Thomas are
             DISMISSED without leave to amend.



                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner
                                        United States District Judge
                                        Middle District of Pennsylvania
